Exhibit 10.40 LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is dated as of this 9th day of July, 2009, by and between GRIFFIN LAND & NURSERIES, INC., a Delaware corporation, with a principal place of business 204 West Newberry Road, Bloomfield, Connecticut 06002-1308 (the “Borrower”) and PEOPLE’S UNITED BANK, a federal savings bank having an office at One Financial Plaza, Hartford, Connecticut 06103 (the “Lender”). STATEMENT OF PURPOSE WHEREAS, the Borrower has requested that the Lender make a mortgage loan in the principal amount of up to Ten Million Five Hundred Thousand and 00/100 Dollars ($10,500,000.00) (the “Loan”) to be secured by the real property owned by Borrower and commonly known as 14 International Drive, 15 International Drive and 16 International Drive, East Granby, Connecticut and 40 International Drive, Windsor, Connecticut (collectively, the “Property”); and WHEREAS, the Lender has agreed to make the Loan and the Borrower desires to enter into the Loan, all upon the terms and conditions set forth in this Agreement; NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, and intending to be legally bound hereby, such parties hereby agree as follows: ARTICLE I DEFINITIONS Section 1.01.Definitions.The following terms when used in this Agreement shall have the meanings assigned to them below: “Affiliate” means, with respect to any Person, any other Person (other than a Subsidiary) which directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, such first Person or any Subsidiary thereof.The term control means (a) the power to vote ten percent (10%) or more of the Capital Securities of a Person having ordinary voting power, or (b) the possession, directly or indirectly, of any other power to direct or cause the direction of the management and policies of a Person, whether through ownership of voting Capital Securities, by contract or otherwise.Notwithstanding the foregoing, (a) no individual shall be an Affiliate of a Person solely by reason of his or her being a director, officer or employee of such Person and (b) the Lender shall not be an Affiliate of Borrower. “Agreement” shall mean this Loan and Security Agreement, as it may be amended or modified from time to time. “Anti-Terrorism Laws” shall have the meaning set forth in Section 5.01(w). “Applicable Law” means all applicable provisions of constitutions, laws, statutes, ordinances, rules, treaties, regulations, permits, licenses, approvals, interpretations and orders of courts or Governmental Authorities and all orders and decrees of all courts and arbitrators. “Borrower” shall mean Griffin Land & Nurseries, Inc., a Delaware corporation. “Borrower’s Knowledge” or words of similar import used in this Agreement shall mean solely the actual knowledge of (i) Frederick M. Danziger, President of the Borrower; (ii) Anthony J. Galici, Vice President, Secretary and Chief Financial Officer of the Borroweror (iii) Thomas M.
